DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 3, 17, 21, 22, 23, and 27 are amended.  Claims 25, 28, and 29 are withdrawn.  Claims 2, 4, 5, 7-15, 18, and 24 are cancelled.  Claims 1, 3, 6, 16, 17, 19-23, 26, and 27 are pending. 

Response to Arguments
The objections to claims 1, 3, and 23 are withdrawn in view of the amendments to the claims.
The objections to claims 7 and 14 are withdrawn in view of the cancellation of the claims.
The disposition of the 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejections are as follows:
Sections 4.f, 4.k, 4.l, 4.m, and 4.s of the previous Office Action – withdrawn in view of the cancellation of the claim.
Sections 4.g, 4.i, 4.o, 4.p, 4.q, and 4.r are withdrawn in view of the amendments to each claim.
Section 4.h – maintained as the Response did not address the issue.
Section 4.j – maintained as the Response did not address the issue.  Parent claim 1 states that the hydrophilic copolymer comprises a hydrophilic monomer, an ionisable group or moiety, and an indicator monomer.  Parent claim 3 appears to change this by stating that the 
Section 4.n – maintained as the Response did not address the issue.
The 35 U.S.C. § 112(d) rejection of claims 21-24 is withdrawn in view of the amendments to claim 21. 
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-5, 9-12, 15, 17, and 24-29 are withdrawn in view of the amendment to claim 1. 
The Double Patenting rejection is withdrawn in view of the Terminal Disclaimer filed 9/24/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites a device for indicating a pH at a locus in the preamble, but the claim recites at the end of the body that an indication of a hydrophilic state is provided. The Office believes the two are connected and suggests clarifying the relationship.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 6, 16, 17, 19-23, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification"); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005). 
An “ionisable group or moiety having a pKa value in the range of 2 to 12” appears to be limited
to the possibilities described at [0127] of the published specification.  The specification appears to limit the types of indicator monomers to those listed in claim 16. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 16, 17, 19-23, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 6 of claim 1 states “having one or more characteristic pKa values in the range 2 to 12.”  It is unclear if this limitation is modifying moieties or both ionisable groups and moieties.  The Office used the latter interpretation.
It is unclear if “a plurality of ionisable groups or moieties” in claim 3 is referencing the same types of ionisable group or moiety in the parent claim (i.e. do they have the same characteristic features as those of claim 1).
It is unclear what “their” is referencing in line 3 of claim 16.  The Office believes “their” is referencing the solvatochromic dyes, including fluorescent dyes, and colour changing indicators recited earlier in the claim.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Parent claim 1 initially states the hydrophilic copolymer comprises an ionisable group or moiety. Claim 3 then states the material comprises a plurality of such groups or moieties. It would seem by giving the structure more options for including different ionisable groups or moieties, the claim is actually broadening rather than further limiting the structure of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1, 3, 6, 16, 17, 19-23, 26, and 27 are rejected.  It is anticipated that resolution of the above issues will likely place the application in condition for allowance.  Please see the previous Office Action for an in-depth discussion of the state of the prior art.  An updated search yielded Applicant’s own prior patent publication (US 2017/0183705) which is a 371 of PCT/EP2015/065234 filed on 7/3/2015). This reference qualifies as prior art under 35 USC 102(a)(2), but is disqualified under 35 USC 102(b)(2)(A) and possibly 102(b(2)(C).  Other references of note include: Toth (US 2013/0304006) and Saxby et al. (US 2017/0000407).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791 

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791